Citation Nr: 0625437	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  03-28 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability, claimed on a direct basis and as secondary to a 
cervical spine disability.

3.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970 and from December 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO) in August 2002 and September 2003.

The issue of entitlement to service connection for a lumbar 
spine disability is addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  The veteran has a current cervical spine disability, 
which has been diagnosed disc bulge at C5 through C7 with 
some compression at C3-C4.

2.  The veteran injured his cervical spine in August 1991 
while performing duty as a member of the Missouri National 
Guard, under 32 U.S.C. § 503.

3.  In July 2002 a VA medical professional examined the 
veteran and opined that the veteran's current cervical spine 
disability was the result of the injury to the veteran's 
cervical spine in August 1991.

4.  The veteran has been diagnosed with Hepatitis C.

5.  There is no competent medical evidence relating the 
veteran's Hepatitis C to any event or injury in service or 
any applicable presumptive period thereafter.


CONCLUSIONS OF LAW

1.  Service connection is warranted for the veteran's 
cervical spine disability.  38 U.S.C.A. §§ 101, 1110, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 
3.309 (2005).

2.  Service connection is not warranted for the veteran's 
Hepatitis C.  38 U.S.C.A. §§ 101, 1110, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Duties to Inform and Assist
VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim of entitlement to 
service connection for a cervical spine disability.  The 
Board finds that sufficient evidence is available regarding 
this claim to reach a favorable decision; thus, the Board can 
issue a final decision on this issue, and the veteran is not 
prejudiced by appellate review.

Regarding the veteran's claim of entitlement to service 
connection for Hepatitis C, in a September 2003 letter, VA 
informed the veteran of what information and evidence was 
needed to substantiate the claim for service connection, what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to submit any evidence in his 
possession that pertained to the claim.  See 38 C.F.R. 
§ 3.159(b) (2005).  Thereafter, in a September 2003 rating 
decision, the veteran's claim was denied.

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
award of benefits or a disability rating upon the grant of 
service connection for Hepatitis C.  Even though the notice 
was inadequate regarding these elements, there is no 
prejudice to the veteran in issuing a final decision because 
the veteran's claim for service connection is denied per the 
discussion below, and the issues of an effective date for the 
grant of service connection and a disability rating for 
Hepatitis C are moot.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and records from the 
Social Security Administration have been associated with the 
claims folder.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).  VA obtained no medical opinion in 
connection with the veteran's claim of service connection for 
Hepatitis C; however, a medical opinion was not needed with 
regard to that claim because there is no competent evidence 
indicating that the veteran's Hepatitis C is associated with 
an established event, injury, or disease in service.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this case would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.

Analysis
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty for 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002).  ACDUTRA includes full-time duty performed 
by members of the National Guard of any State, under 32 
U.S.C. § 503.  38 U.S.C.A. § 101(22)(C) (West 2002); 
38 C.F.R. § 3.6(c)(3) (2005).  INACDUTRA includes duty other 
than full-time duty performed by a member of the National 
Guard of any State, under 32 U.S.C. § 503.  38 U.S.C.A. 
§ 101(23) (West 2002); 38 C.F.R. § 3.6(d)(4) (2005).  Active 
military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2005).  
Active military, naval, or air service also includes any 
period of INACDUTRA during which the individual concerned was 
disabled from an injury incurred in the line of duty.  Id.

1.  Cervical spine disability
The evidence shows that the veteran suffered an injury to his 
cervical spine in August 1991 while serving on duty with the 
Missouri National Guard.  At a July 2002 VA spine 
examination, the examiner reviewed the veteran's claims 
folder, including evidence of the veteran's cervical spine 
injury in August 1991, and examined the veteran.  The 
examiner diagnosed the veteran's current cervical spine 
disability as disc bulge at C5 through C7 with some 
compression at C3-C4.  The examiner opined that the veteran's 
current cervical spine disability was a result of the injury 
to the veteran's cervical spine in August 1991.

As to the veteran's duty status at the time of his injury in 
August 1991, on July 24, 1991, the veteran was ordered to 
annual training with the Missouri National Guard from July 
24, 1991, to September 14, 1991.  The July 24, 1991 Orders 
indicate that the authority for the Orders was 32 U.S.C. 
§ 503. Thus, at the time of his injury in August 1991, the 
veteran was clearly on either ACDUTRA or INACDUTRA, depending 
on whether the veteran was on full-time or other than full-
time duty.  38 U.S.C.A. §§ 101(22)(C), 101(23) (West 2002); 
38 C.F.R. §§ 3.6(c)(3), 3.6(d)(4) (2005).  Regardless of 
whether the veteran was on ACDUTRA or INACDUTRA, because the 
veteran was disabled from an injury incurred in the line of 
duty, the veteran was on active service.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2005).

Accordingly, the evidence shows that the veteran's cervical 
spine disability, diagnosed as disc bulge at C5 through C7 
with some compression at C3-C4, was incurred during his 
active military service as defined by VA law.  38 U.S.C.A. 
§§ 101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.6, 
3.303, 3.304, 3.307, 3.309 (2005).

2.  Hepatitis C
There is no competent evidence that the veteran's current 
Hepatitis C was incurred during his military service.  In 
September 2003, in response to a risk factors for Hepatitis 
questionnaire, the veteran responded that he had received a 
tattoo in 1985 and had been exposed to a non-sterile needle 
at that time.  The veteran does not allege that the tattoo 
was incurred during his military service.  The veteran denied 
any other risk factors for Hepatitis.  At a September 2005 
hearing, the veteran stated that he could have developed 
Hepatitis C while serving with the Missouri National Guard in 
Panama in 1991.  The veteran explained that sanitary 
facilities were limited and that his unit had been forced to 
bathe in a river.  He had had symptoms of fatigue since that 
time.

The veteran was diagnosed with Hepatitis C in 1999.  Thus, 
the veteran does have a current disability.  However, medical 
expertise is required to relate a current disability to the 
veteran's military service.  Whether certain symptoms can be 
said with any degree of medical certainty to be early 
manifestations of a disorder first diagnosed years later is a 
medical question requiring medical evidence for its 
resolution.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also Clyburn v. West, 12 Vet. App. 296 (1999).  
There is no evidence of Hepatitis C in the veteran's service 
medical records.  Further, there is no competent medical 
evidence linking Hepatitis C to any event or symptoms in 
service or to any appropriate presumptive period thereafter.  
No medical evidence has been presented that the veteran's 
Hepatitis C is related to his military service.

Although the veteran clearly believes that he may have 
incurred Hepatitis C during his military service, his 
statements are not competent evidence to establish any such 
relationship.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because the veteran is 
not shown to be a medical professional, he is not competent 
to make a determination that his Hepatitis C is related to 
his military service or within any relevant presumptive 
period thereafter.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The veteran's physicians have not identified any 
risk factor for his Hepatitis C other than the tattoo in 
1985.

Accordingly, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
Hepatitis C.  The veteran's claim fails because there is no 
competent medical evidence relating his Hepatitis C to his 
military service or any relevant presumptive period 
thereafter, and the claim must be denied.


ORDER

Entitlement to service connection for a cervical spine 
disability, diagnosed as disc bulge at C5 through C7 with 
some compression at C3-C4, is granted.

Entitlement to service connection for Hepatitis C is denied.




REMAND

A VA examination is necessary to obtain a medical opinion in 
conjunction with the veteran's claim for service connection 
for a low back disability.  Accordingly, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.

1.  Provide a VA spine examination to the 
veteran in order to assist in determining 
whether the veteran is entitled to 
service connection for a lumbar spine 
disability.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

The examiner is requested to state 
whether the veteran currently has a 
current lumbar spine disability.  (The 
veteran has been treated for low back 
pain but no disability has been 
diagnosed.)	  Then, the examiner is 
requested to opine whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
any currently diagnosed lumbar spine 
disability was initially manifested 
during military service in August 1991.  
A complete rationale should be provided 
for any opinion expressed.

The examiner is also requested to opine 
whether any current lumbar spine 
disability is "at least as likely as 
not" (likelihood of 50%) caused by or 
aggravated by the veteran's service-
connected cervical spine disability.  A 
complete rationale should be provided for 
any opinion expressed.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

2.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


